IN THE SUPREME COURT OF PENNSYLVANIA

IN THE MATTER OF                           :   No. 2284 Disciplinary Docket No. 3
                                           :
ERNEST PAUL FRANCIS                        :   Board File No. C1-16-466
                                           :
                                           :   (District of Columbia Court of Appeals, No.
                                           :   15-BG-293)
                                           :
                                           :   Attorney Registration No. 41031
                                           :
                                           :   (Out of State)


                                         ORDER


PER CURIAM


      AND NOW, this 13th day of October, 2016, upon consideration of the responses

to a Notice and Order directing Respondent to provide reasons against the imposition of

reciprocal discipline, Ernest Paul Francis is suspended from the practice of law for a

period of thirty days, the suspension is stayed in favor of a six-month probation,

consistent with the Order of the District of Columbia dated April 28, 2016.